 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                         SOUTHERN DISTRICT OF CALIFORNIA
10
      UNITED STATES OF AMERICA,              Case No.: 3:19-CR-5029-JLS
11
                  Plaintiff,
12          v.                               ORDER AND JUDGMENT
13                                           DISMISSING INFORMATION
      EFRAIN VILLELA BANUELOS (2),
14
                  Defendant.
15
16
17         The United States’ Motion to Dismiss the Information as to Defendant Efrain
18 Villela Banuelos (ECF No. 91) is hereby GRANTED. The Information (ECF No. 10) is
19 DISMISSED, as to Defendant Efrain Villela Banuelos only, without prejudice.
20         IT IS SO ORDERED.
21
     Dated: July 2, 2021
22
23
24
25
26
27
28
